ORDER

PER CURIAM.
Appellant Emily Katherine Looney appeals from a judgment entered in the Circuit Court of Clay County in favor of the Estate of Edward R. Goligoski. The trial court held that the stock remaining in a brokerage account designated “Edward R. Goligoski and Emily K. Goligoski JTWROS” had been the sole property of Edward R. Goligoski at the time of his death and ordered that title to the stock be transferred to the estate. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, that no error of law appears, and that an opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).